Reimel, J.,
Plaintiff, the Benjamin Franklin Hotel Company, filed this complaint in equity to enjoin defendants, John J. Richmond and Bernard Weiner, from operating a luncheonette at Third and Arch Streets, Philadelphia, under the name “Ben Franklin House.” Plaintiff owns and operates the Benjamin Franklin Hotel with three restaurants at Ninth and Chestnut Streets, Philadelphia, which is eight blocks from defendants’ luncheonette. . . .
Defendants have chosen a name for their luncheonette which is undeniably appropriate for its location. *266However, this name, while it is a name of great national fame, has been used by plaintiff for a considerable period of time. This name has come to be associated with plaintiff.
Clear intent to confuse the public need not be demonstrated. It is sufficient if there is a tendency to deceive or if it is reasonably likely that confusion will be produced in the public mind. There is a possibility that the public will regard the Ben Franklin House as an adjunct of the Benjamin Franklin Hotel and will transfer its opinion of the Ben Franklin House to the hotel. A reputation that has been carefully nurtured cannot be made subject to the vicissitudes of strangers.
This conclusion is buttressed by the fact that small expenditure will be required of defendants to alter the name of their luncheonette. Many names of famous colonial personages come to mind which will not be likely to confuse the public. The choice of one of these names will preserve the colonial flavor of the luncheonette and permit plaintiff to maintain its own reputation. . . .

Order

And now, July 12, 1963, the court enters the following

Decree Nisi

It is ordered, adjudged and decreed that defendants, John J. Richmond and Bernard Weiner, are hereby perpetually enjoined from using the name “Ben Franklin House” as the name of the restaurant business they conduct at Third and Arch Streets, Philadelphia, Pa.
The prothonotary is directed to notify the parties of the filing of this decree nisi and unless exceptions are filed thereto within 20 days from the date hereof, this decree shall become a final decree.